                  Case 5:20-cv-05799-LHK Document 328 Filed 10/09/20 Page 1 of 2



Re: Census Order
Peter Singer <plsinger@la.twcbc.com>
Fri 10/9/2020 1:02 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or clicking on links.



Update:

I’ve been informed by many colleagues that they are also being let go…

This appears to be a massive layoff.




       On Oct 9, 2020, at 11:51 AM, Peter Singer <plsinger@la.twcbc.com> wrote:


       FYI…

       I was let go today.

       Peter Singer



              On Oct 9, 2020, at 11:34 AM, CRD LHK <LHKCRD@cand.uscourts.gov> wrote:

              Good Morning,

              Your email is an ex parte communication with the Court, which the Court has filed on the Court’s public docket today, October 9,
              2020. The Code of Conduct for United States Judges, Canon 3(A)(4), requires the Court to promptly notify the parties of ex parte
              communications. All communications with the Court should be made in filings on the Court's docket.

              You may wish to hire an attorney. If you cannot find an attorney, you may contact Sarah Khorasanee McGrath, President of the Federal
              Bar Association’s Northern District of California Chapter at (415) 433-3200 for assistance in locating an attorney.

              From: Peter Singer <plsinger@la.twcbc.com>
              Sent: Thursday, October 8, 2020 5:36 PM
              To: CRD LHK <LHKCRD@cand.uscourts.gov>
              Subject: Census Order

              CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or clicking on links.

              To the Honorable Lucy Koh,
              US District Judge, Northern District of California,

              Your Honor,

              I have been emplaoyed by the Department of Commerce, Census Bureau as a traveling enumerator.
              I have been principally engaged in travel to locations where the census has been unable to complete the NRFU (Non Response Follow Up).

              After nearly a month traveling to various locations within California and Nevada, including extensions of the original time allotted for each location, I returned to Los
              Angeles immediately before your order to extend the Census through the end of October.
              At that time I was asked to travel to other states to continue the critical work of an accurate and complete count of persons living in the United States. Within 12 hours of
              that request, I was informed that travel had been severly limited and I would not be involved in that continued effort.

              What transpired thereafter is deeply troubling and has led me to the conclusion that the Bureau does not intend to act in good faith to follow your order(s) to continue the
              count.
              It is my opinion, based upon communications with colleagues and mangement in the Los Angeles Census offices, that upper management of the Bureau is intentionally
              curtailing work in order to “run out the clock” of your order.
              This has been further reinforced by the continued efforts of the Executive branch to seek a halt of the count including their appeal to the U.S. Supreme Court.
              As a result, I have filed a complaint with the Inspector General of the U.S. Department of Commerce.


              Having first hand experience of the challenges in counting households that have been reticent to comply with the requirement to answer the Census, I firmly believe that
              it will be impossible to accurately count as required under the U.S. Constitution.
              This will result in irreparable harm to the intent of the U.S, Census, namely, to construct accurate data for Congressional representation and the allotment of federal
              funds.
              That harm will be long lasting, given the 10 year mandate of the Census, and result in a mis-representation of populations who will not be accurately counted.
              In my experience, and in alignment with known models, that will disproportionately affect communities of color and immigrants. I have little doubt that that is the intent of
              the Executive branch.

              I implore you to demand proof of the Bureau’s count status and actions to comply, both in the letter and the spirit of your order.

              Respectfully,

              Peter Singer
              Enumerator
              Census AOC 3290

              (Mobile) 818-400-3077
               Case 5:20-cv-05799-LHK Document 328 Filed 10/09/20 Page 2 of 2


            CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or clicking on links.




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or clicking on links.
